DETAILED ACTION
Responsive to the Preliminary Amendment filed January 29, 2021. Claims 25-36 are pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 25-28, 32-33, and 36 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watts et al (US 9,746,852). 
As per claim 25, Watts et al teach an autonomous device comprising: 
a body for supporting weight of an object (see at least fig 2C (244)); 
wheels on the body to enable the body to travel across a surface (see at least fig 2C (242); 
a camera on the body to obtain images in front of the autonomous device, the camera having first field that extends from the body (see at least fig 3A (304); and 
sensors disposed along at least part of a perimeter of the body, the sensors having a second field that extends from the surface to at least a location below the first field (see at least fig 3A (306)).  
As per claim 26, Watts et al teach wherein the second field intersects the first field (see at least fig 3A).  
As per claim 27, Watts et al teach wherein at least two of the sensors that are adjacent to each other have fields that overlap at least partly (see at least fig 5B, column 16, lines 25-50; coverage areas from each sensors overlap partially).    
As per claim 28, Watts et al teach wherein the sensors are configured to use non-visible light to detect an object (laser sensor).  
As per claim 32, Watts et al teach wherein the body comprises one or more corners, at least one of the corners being defined by edges that support a group of the sensors, the group of sensors having fields that overlap at least in part such that, for the at least one corner, there are no blind spots for the autonomous device in a partial circumference of a circle centered at the at least one corner (see at least fig 9).  
As per claim 33, Watts et al teach further comprising a rubber bumper along at least part of the perimeter, the sensors being underneath the rubber bumper (see at least column 13, lines 19-34).  
As per claim 36, Watts et al teach wherein the autonomous device comprises a mobile robot (see at least abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-31 and 34-35 rejected under 35 U.S.C. 103 as being unpatentable over Watts et al (US 9,746,852).
As per claim 29, Watts et al teach the use of laser sensors to detect objects (see at least fig 3A) but does not explicitly teach wherein the sensors are configured to use infrared light to detect an object. However, “Official Notice” is taken that the concept and advantages of infrared light is notoriously well-known. It would have been obvious to one of ordinary skill in the art to include this feature for its well-known benefits. 
As per claim 30, Watts et al teach the use of laser sensors to detect objects (see at least fig 3A) but does explicitly teach wherein the sensors are configured to use electromagnetic signals to detect an object.  However, “Official Notice” is taken that the concept and advantages of electromagnetic signals is notoriously well-known. It would have been obvious to one of ordinary skill in the art to include this feature for its well-known benefits.
As per claim 31, Watts et al teach the use of laser sensors to detect objects (see at least fig 3A) but does explicitly teach wherein the sensors comprise photoelectric sensors.  However, “Official Notice” is taken that the concept and advantages of photoelectric sensors is notoriously well-known. It would have been obvious to one of ordinary skill in the art to include this feature for its well-known benefits.
As per claim 34, Watts et al fail to teach wherein the sensors comprise proximity sensors configured to sense an object within at most 20 centimeters . However, it would have been an obvious matter of design choice to set any distance since the Applicant has not disclosed that doing so would solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well if objects were detected at distance less than or greater to 20 centimeters.	
As per claim 35, Watts et al fail to teach wherein the sensors comprise proximity sensors configured to sense an object within at most 30 centimeters.  However, it would have been an obvious matter of design choice to set any distance since the Applicant has not disclosed that doing so would solve any stated problem or is for any particular purpose and it appears that the invention would perform equally well if objects were detected at distance less than or greater to 30 centimeters. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ramsey Refai whose telephone number is (313)446-4867. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAMSEY REFAI/              Primary Examiner, Art Unit 3661